UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-1211


In re: TINDRICK ZEIGLER,

                     Petitioner.



                 On Petition for Writ of Mandamus. (5:17-hc-02044-FL)


Submitted: June 16, 2020                                          Decided: June 18, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Tindrick Zeigler, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tindrick Zeigler petitions for a writ of mandamus, seeking an order compelling the

Bureau of Prisons (BOP) to comply with the district court’s prior order to reconsider

Zeigler’s request for nunc pro tunc designation. Our review of the district court’s docket

reveals that the district court entered an order granting Zeigler’s motion to compel BOP to

comply with the court’s prior order on April 7, 2020, and BOP subsequently complied.

Accordingly, we deny the mandamus petition as moot. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2